Title: From George Washington to William Heath, 17 June 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters 17th June
                     1782
                  
                  I have to reply to your three favors of the 15th.
                  A Copy of your Application in favor of Colo. Greatons Appointment
                     to be a Brigadier, is submitted to the Consideration of the Sectry at War, with
                     my Approbation—and the promotion will probably take place.
                  The Commandg Officer of the post at Dobbs Ferry, should
                     undoubtedly be furnished with a public Horse for the purpose of sendg by Land
                     such Dispaches as he may have Occasion to convey in that Manner—You will please
                     to give Order for the purpose.
                  I had written thus far, when your Letter of the 17th arrived. I
                     know nothing more respectg the Forage used by the french Army in this State,
                     than I did when you wrote me upon that Subject—I now return you the Letter of
                     Genl Beville; with this Observation, that I do not recollect any thing more
                     than a cursory Conversation with Genl Rochambeau on that Head—nothing
                     determinate respectg Pay for it was ever said, that I remember—the Idea, when
                     we arrived on that Ground was not that I know entertained by any one—But the
                     Orders of Congress must be attended to—If the Arbitrators are driven to a
                     Decision under present Circumstances, they must make the best Estimates they
                     can, I have no Directions to give—I dont at present see anything to prevent
                     Colo. Hulls Attendance on the Arbitration—If any Danger or Inconvenience should
                     be observed, it may be remedied on its Appearance.
                  Lieut. Frye must remain in his present Situation untill some
                     Determination can be made respectg him—his Case will be laid before the
                     Secretary at War. I am with Regard & Esteem D. Sir Your most Obed
                     Servant
                  
                     Go: Washington
                  
                  
                     P.S. If Genl Beville’s Letter is communicated to the
                        Arbitrators, I beg you will let my Observations upon it be laid before them
                        also.
                  
                  
               